Citation Nr: 0808373	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  02-09 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1987 to 
February 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The veteran's original claim was previously remanded to the 
RO via the Appeals Management Center (AMC) for further 
development per a Board decisions dated August 2003 and 
January 2006.  


FINDINGS OF FACT

1.  The veteran has chronic paranoid type schizophrenia that 
is not related to any incident of service and was not 
compensably disabling within a year of separation from active 
duty.  

2.  As a matter of law service connection may not be granted 
for a personality disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include chronic paranoid 
schizophrenia was not incurred or aggravated during active 
service, and a psychosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in June 2001 April 2004 and July 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part the VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated in an August 2007 supplemental statement of the 
case.  The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Analysis

The veteran contends that he has an acquired psychiatric 
disorder that is related to his active service.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation on VA compensation benefits, and 
service connection is prohibited for personality disorders.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007); Beno v. Principi, 3 
Vet.App. 439 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease or disability during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service medical records reveal a normal psychiatric state 
upon enlistment in both the report of medical history and 
examination, dated December 1987.  A problem summary list 
noted possible alcohol and questionable spousal abuse.  

In November 1988, a treatment report indicated that the 
veteran had a history of lying, misconduct, alcohol abuse, 
and spousal abuse/girl problems.  The examiner noted positive 
suicidal gestures in May and September 1988, and increased 
problems sleeping.  Mental status examination revealed that 
the veteran was cooperative with no flight of ideas or other 
apparent pathology.  An assessment of possible personality 
disorder, not otherwise specified, was provided.  

A November 1988 follow-up consultation requested evaluation 
for Level III alcohol dependence treatment.  The veteran had 
been referred by his command as a result of spousal abuse.  
The consulting medical officer noted that the veteran 
reported drinking six or seven days a week, and described 
severe shakes, loss of appetite, heavy sweating, and rapid 
weight loss as a result of his drinking.  The veteran also 
reported 15 blackouts in the last 18 months and loss of 
control over his drinking.  The medical officer noted changes 
in personality including increased irritability, increased 
impulsiveness, moodiness, and decreased efficiency.  The 
diagnosis was alcohol dependence.  The examiner noted that 
the veteran appeared to be psychologically dependant on 
alcohol as evidenced by increased blackouts, inability to 
stop, increased tolerance, duration of use, and change in 
personality.  

A December 1988 treatment report indicated multiple 
adjustment problems and provided diagnoses of alcohol abuse 
in remission and personality disorder, not otherwise 
specified.  

A February 1989 separation examination noted a normal 
psychiatric state.  The veteran's DD 214 reveals that he 
received a general discharge (under honorable conditions) for 
the convenience of the government for a personality disorder.

Post service treatment records, dated April to May 1992, from 
Huntington State Hospital noted that the veteran was 
transferred to the Hospital after physically attacking an 
officer after an arrest.  The psychiatric impression was rule 
out psychosis, not otherwise specified.  The discharge 
diagnoses were depressive disorder, not otherwise specified; 
impulse control disorder, not otherwise specified; drug 
abuse; and history of alcohol abuse.  An Axis II diagnosis of 
antisocial personality disorder was also provided.

Records dated June 1992 to May 1993 from Allegheny County 
Jail noted treatment for and a diagnosis of chronic paranoid 
type schizophrenia.

An October 1993 VA psychology services admission noted that 
the veteran complained of hallucinations telling him to 
attack or not attack, among other things.  The examiner 
provided a provisional diagnosis of paranoid schizophrenia.

A VA treatment record dated November 1993, noted that the 
veteran claimed he was involved in the invasion of Panama.  
He reported being hit in the head by a bullet in Panama, as 
well as seeing a friend die there, and attributed his current 
mental health to this incident.  The psychologist noted a 
diagnosis of rule out paranoid type schizophrenia.  A 
subsequent November 1993 examination noted that the veteran 
did not have symptomatology suggestive of depression, mania, 
or psychosis, nor any clinical criteria for PTSD.  A 
diagnosis of paranoid type schizophrenia could not be ruled 
out.  

In July 2001, the veteran was afforded a psychological 
examination by the Pennsylvania Bureau of Disability 
Determination in conjunction with his application for 
disability benefits.  The veteran reported serving in the 
Marines for almost four years, where he was shot in the head 
and subsequently began hearing voices.  The examiner noted 
that the veteran had a chronic history of psychotic 
symtomology, including auditory hallucinations and paranoid 
delusions, and that he was in need of medication and 
outpatient therapy.  The veteran was diagnosed with paranoid 
type schizophrenia, rule out psychotic disorder due to head 
injury (gunshot wound) with delusions and hallucinations, and 
PTSD.

At an August 2001 VA examination, the examiner noted that 
available records indicated problems with alcohol and 
barbiturates while on active duty, and that the veteran's DD 
214 listed discharge due to personality disorder.  The 
veteran, however, claimed that his current condition 
initially manifested during his active service where he 
initially received treatment for it.  The appellant again 
reported an incident during active service occurring in 
Panama, where his friend was killed and he was shot in the 
head.  The examiner diagnosed chronic paranoid type 
schizophrenia; chronic, severe, polysubstance abuse, 
currently in long-term full remission; and a mixed 
personality disorder, with antisocial, passive aggressive, 
and schizoid aspects.  The examiner stated that while he did 
not have the service medical records to review, based on the 
veteran's DD 214 and reported history, that the difficulties 
in service were related to drugs and alcohol.

VA treatment records dated August 2001 to January 2003 
indicated treatment for chronic paranoid type schizophrenia.  
An August 2001 individual therapy report indicated that the 
veteran reported being wounded in action during the "1988" 
invasion of Panama when a bullet ricocheted off his helmet 
and hit him in the forehead.  The veteran stated as a result, 
he was in a coma for two or three weeks and awoke in the 
hospital in Pensacola, Florida.  The examiner diagnosed 
possible chronic paranoid type schizophrenia; an organic 
mental disorder secondary to head injury; alcohol abuse; and 
rule out PTSD.  Subsequent records indicated treatment for 
schizophrenia.

In May 2005, the veteran was awarded Social Security 
disability benefits.  The veteran's application for benefits 
noted that he had diagnoses of schizophrenia, and PTSD.  The 
date his disability began was April 2004.

In September 2005, the veteran was afforded a second VA 
psychiatric examination.  After reviewing the claims folder, 
the examiner noted that the veteran's first psychiatric 
treatment was in 1988, and that other psychiatric treatment 
in the military followed until his general discharge due to 
personality disorder.  The examiner noted that other than 
treatment for alcohol dependence, the veteran had not been 
treated or hospitalized for any other psychiatric condition.  
The examiner then stated that there was no record of 
psychiatric hospitalization until the veteran was arrested in 
West Virginia in 1992 and transferred to Huntington State 
Hospital due to his behavior.  The examiner indicated that 
there were numerous inconsistencies in the medical record as 
well as in the information provided by the veteran.  After a 
thorough examination, the examiner noted that the veteran did 
not meet the diagnostic criteria for PTSD.  He provided 
diagnoses of chronic, paranoid type, schizophrenia, and 
alcohol dependence in remission.  The examiner opined that 
the veteran's schizophrenia was not related to military 
service as there was no documentation to support the 
contention that the veteran exhibited symptoms of this 
disorder while in military service or within one year after 
discharge.  

The veteran also submitted statements that his alcohol abuse 
during service was a manifestation of his current psychiatric 
disorder during his service.  In his October 2001 Notice of 
Disagreement, the veteran stated he was on the verge of a 
nervous breakdown due to the strict enforcement in the Marine 
Corps, was hearing voices, and was having problems with his 
spouse.  

While the veteran currently has schizophrenia, there is no 
objective medical evidence relating schizophrenia to his 
complaints during active service.  Service medical records 
indicated treatment for alcoholism and note that the veteran 
was discharged for personality disorder.  As a matter of law 
a personality disorder is not a disease or injury compensable 
under 38 C.F.R. § 3.303(c).  

Additionally, there is no documentation of treatment for an 
acquired psychosis within one year after discharge from 
service.  The first documented treatment for a psychiatric 
disorder was during his incarceration in April 1992.  The 
first documented diagnosis of schizophrenia was in June 1992 
at Allegheny County Jail Mental Health Program.  

Further, the August 2001 VA stated that based on the DD 214 
and reported history, the veteran's difficulties in service 
were related to drugs and alcohol.  Similarly, a September 
2005 VA examiner, after a thorough review of the claims file, 
ruled out PTSD and opined that schizophrenia was not related 
to military service as there was no documentation to support 
the contention that the veteran exhibited symptoms of this 
disorder while in military service or within one year after 
discharge.

While the veteran claimed that he was shot in the head while 
involved in the invasion of Panama in "1988" numerous times 
throughout his treatment, there is no evidence that the 
veteran ever served in Panama.  His service medical records 
do not reflect any treatment for any gunshot wound to the 
head, and his DD 214 does not reflect any foreign service.  
The Board takes this opportunity to note that the invasion of 
Panama began on December 20, 1989, long after the appellant's 
separation from active duty.

As there is no objective medical evidence showing that the 
veteran's schizophrenia is related to any incident of 
service, the Board must find that the claim of service 
connection fails.  Moreover, presumptive service connection 
for schizophrenia is not warranted as it was compensably 
disabling more than a year after the veteran's discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, since the preponderance of the evidence is against 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric condition is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


